Citation Nr: 0831346	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-39 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a 
thyroid nodule with dysphagia for the period prior to October 
18, 2005.  

2.  Entitlement to a disability evaluation in excess of 30 
percent thyroid lobectomy residuals with a history of a right 
thyroid nodule and dysphagia for the period from October 18, 
2005, to April 6, 2006.

3.  Entitlement to a disability evaluation in excess of 10 
percent for thyroid lobectomy residuals with a history of a 
right thyroid nodule and dysphagia for the period prior to 
April 7, 2006, forward.

4.  Entitlement to a temporary total disability evaluation 
for the veteran's thyroid lobectomy residuals with a history 
of a right thyroid nodule and dysphagia under the provisions 
of 38 C.F.R. § 4.30 based upon convalescence following an 
April 7, 2006, surgical procedure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1962 to August 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Seattle, Washington, RO granted service connection for a 
right thyroid nodule with dysphagia; assigned a 
noncompensable evaluation for that disability; and 
effectuated the award as of April 26, 2002.  In January 2005, 
the veteran submitted a NOD with the noncompensable 
evaluation assigned for his right thyroid disability.  In 
August 2005, the RO issued a SOC to the veteran and his 
accredited representative which addressed the evaluation of 
the veteran's right thyroid disability.  In September 2005, 
the veteran submitted an Appeal to the Board (VA Form 9) from 
the initial evaluation assigned for his right thyroid 
disability.  

In June 2006, the RO denied a temporary total disability 
evaluation for the veteran's right thyroid nodule with 
dysphagia under the provisions of 38 C.F.R. § 4.30 based upon 
convalescence following an April 7, 2006, surgical procedure.  
In June 2006, the veteran submitted a NOD with the adverse 
decision.  In December 2006, the RO issued a SOC to the 
veteran and his accredited representative which addressed the 
issue of the veteran's entitlement to a temporary total 
disability evaluation for his right thyroid nodule with 
dysphagia under the provisions of 38 C.F.R. § 4.30.  In 
December 2006, the veteran submitted an Appeal to the Board 
(VA Form 9) from the June 2006 rating decision.  

In December 2006, the Seattle, Washington, Regional Office 
recharacterized the veteran's right thyroid disability as 
thyroid lobectomy residuals with a history of a right nodule 
with dysphagia and assigned a 30 percent evaluation for the 
period from October 18, 2005, to April 6, 2006, and a 10 
percent evaluation for the period on and after April 7, 2006.  
In December 2006, the veteran submitted a NOD with the 
effective date for the award of a 30 percent evaluation for 
the disorder.  The veteran subsequently moved to Nevada and 
his claims files were transferred to the RO.  In July 2007, 
the Reno, Nevada, RO issued a supplemental statement of the 
case (SSOC) to the veteran and his accredited representative 
which addressed the issue of an effective date prior to 
October 18, 2002, for the award of a 30 percent evaluation 
for the veteran's right thyroid disorder.  In August 2007, 
the veteran submitted an Appeal to the Board (VA Form 9).  

In February 2008, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  

The issues of entitlement to a disability evaluation in 
excess of 30 percent thyroid lobectomy residuals with a 
history of a right thyroid nodule and dysphagia for the 
period from October 18, 2005, to April 6, 2006, and 
entitlement to a disability evaluation in excess of 10 
percent for thyroid lobectomy residuals with a history of a 
right thyroid nodule and dysphagia for the period prior to 
April 7, 2006, forward are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

1.  Prior to October 18, 2005, the veteran's right thyroid 
disability was objectively shown to be manifested by a 
non-tender and freely movable hyperplastic right thyroid 
colloidal node and significant chronic dysphagia, which is 
was analogous to moderate esophageal stricture; however, 
severe esophageal stricture was not shown.  

2.  The record does not contain a report rendered at hospital 
discharge or clinical documentation otherwise approximate to 
the veteran's April 7, 2006, right thyroid surgery which 
reflects that the surgery would require at least one month's 
convalescence.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but not 
greater, for the veteran's thyroid lobectomy residuals with a 
history of a right thyroid node and dysphagia for the period 
prior to October 18, 2005, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.20, 4.114, 4.119, 
Diagnostic Codes 7203, 7902 (2007).  

2.  The criteria for a temporary total disability evaluation 
under the provisions of 38 C.F.R. § 4.30 based upon 
convalescence following an April 7, 2006, surgical procedure 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 4.30 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the veteran's right thyroid disability for the 
period prior to October 18, 2005, and his claim for a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30, the Board observes that the RO issued VCAA notices to 
the veteran in May 2002, December 2006, January 2007, and 
September 2007 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection, a temporary total rating under the provisions of 
38 C.F.R. § 4.30, and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); and, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The May 2002 VCAA notice 
was issued prior to the July 2002 rating decision from which 
the instant appeal arises.  

The Board recognizes that certain aspects of the VCAA notice 
may not have been provided prior to the initial unfavorable 
AOJ decision.  However, the Federal Circuit Court and 
Veterans Claims Court have since further clarified that the 
VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate 
the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV). (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, after the May 2002, December 2006, 
January 2007, and September 2007 notices were provided to the 
veteran, the claim was readjudicated in a December 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 
as amended).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met to the 
extent possible.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Evaluation  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  The rating schedule 
does not specifically address either thyroid nodules and/or 
hyperplastic colloidal nodes.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disability under provisions of the rating schedule which 
pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (2007).  
For the period prior to October 18, 2005, the Board finds 
that the veteran's service-connected right thyroid disability 
is most closely analogous to nontoxic adenoma of the thyroid 
gland as both disorders are manifested by similar 
symptomatologies and associated impairment.  

A noncompensable evaluation will be assigned for nontoxic 
adenoma of the thyroid gland without head or neck 
disfigurement.  A 20 percent evaluation requires associated 
disfigurement of the head or neck.  If there are symptoms due 
to pressure on adjacent organs such as the trachea, larynx, 
or esophagus, an evaluation will be assigned under the 
appropriate diagnostic code for the affected organ, if doing 
so would result in a higher evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7902 (2007).  A 30 percent evaluation is 
warranted of moderate stricture of the esophagus.  A 50 
percent evaluation requires severe stricture permitting the 
passage of liquids only. 38 C.F.R. § 4.114, Diagnostic Code 
7203 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

A March 2002 physical evaluation from Maria Rodebaugh, M.D., 
states that the veteran exhibited a "2 1/2 cm right thyroid 
nodule on ultrasound."  The doctor reported that the veteran 
"had no dysphagia, dyspnea or hoarseness."  On examination, 
the veteran exhibited a non-tender and moveable 2 1/2 
centimeter nodularity on the right thyroid lobe.  An 
assessment of a multinodular goiter with dominant lesions on 
the right lobe was advanced.  
An April 2002 treatment record from Dr. Rodebaugh relates 
that the veteran "continued to complain of dysphagia, which 
has been longstanding for several years."  On physical 
evaluation, the veteran exhibited a non-tender and movable 
right thyroid lobe nodularity.  Assessments of "thyroid 
nodule, status post non-diagnostic biopsy" and dysphagia 
were advanced.  The doctor commented that the veteran was 
"inclined to have surgery anyway even if [the node] is 
benign because of his complaints of dysphagia."  

A November 2003 written statement from M. Paul Singh, M.D., 
reports that the veteran exhibited an enlarged thyroid (right 
thyroid nodule) and dysphagia (difficult swallowing)."  

At a November 2003 VA examination for compensation purposes, 
the veteran complained of persistent problems with 
swallowing.  On examination, the veteran exhibited mild right 
thyroid gland fullness with a palpable well-defined nodule.  
No hyperthyroidism or hypothyroidism symptoms were observed. 
An impression of a benign right-sided complex thyroid cyst 
with "symptoms of ongoing difficulty in swallowing" was 
advanced.  

A March 2004 written statement from Dr. Bash notes that the 
veteran "still has persistent swallowing problems likely due 
to his bilateral thyroid masses."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Prior to October 18, 2005, the veteran's 
pre-operative thyroid disability was objectively shown to be 
manifested by a moveable and non-tender right thyroid nodule 
and chronic dysphagia.  The veteran's impaired ability to 
swallow directed him to seek surgical excision of the right 
thyroid nodule.  Thus, providing all reasonable doubt in 
favor of the veteran, the Board finds that such impairment is 
analogous to at least moderate esophageal stricture.  In the 
absence of objective findings of severe esophageal stricture 
permitting the passage of liquids only, the Board concludes 
that a 30 percent evaluation and no higher is warranted for 
the veteran's thyroid lobectomy residuals with a history of a 
right thyroid nodule and dysphagia for the period prior to 
October 18, 2005.  

Furthermore, as the veteran's right thyroid symptomatology 
falls squarely within the relevant diagnostic criteria, the 
Board finds that referral for an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

III.  38 C.F.R. § 4.30

The veteran asserts that a temporary total rating for his 
thyroid lobectomy residuals is warranted under the provisions 
of 38 C.F.R. § 4.30 (2007) based upon convalescence following 
his April 7, 2006, right thyroid lobectomy.  The provisions 
of 38 C.F.R. § 4.30 (2007) direct, in pertinent part, that: 

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release.  The termination of 
these total ratings will not be subject 
to § 3.105(e) of this chapter.  Such 
total rating will be followed by 
appropriate schedular evaluations. When 
the evidence is inadequate to assign a 
schedular evaluation, a physical 
examination will be scheduled and 
considered prior to the termination of a 
total rating under this section.  
  (a)  Total ratings will be assigned 
under this section if treatment of a 
service-connected disability resulted in:
  (1)  Surgery necessitating at least one 
month of convalescence.  
  (2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  
  (3)  Immobilization by cast, without 
surgery, of one major joint or more.  

An April 2006 Air Force hospital summary indicates that the 
veteran underwent a right thyroid lobectomy on April 7, 2006.  
He was discharged from the hospital on April 8, 2006.  Upon 
discharged, he was prescribed a regular diet and "activity 
as tolerated."  

In a June 2006 written statement and his December 2006 Appeal 
to the Board (VA Form 9), the veteran indicated that his 
right thyroid surgery rendered him extremely fatigued.  A VA 
physician told him that he might require two to six months to 
recover from the fatigue.   

A written statement from Dr. Singh dated "January 5, 2006" 
indicates that the veteran underwent an April 2006 thyroid 
lobectomy.  The veteran was noted to have been experiencing 
fatigue at an examination in November 2006.  Dr. Singh 
commented that "I believe that a convalescent period for 
[the veteran] should be whenever he returns to a time when he 
no longer suffers from fatigue."  

At the February 2008 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he experienced extreme fatigue after his April 2006 
surgery which lasted until December 2007.  During this 
period, the veteran was incapable of working and doing many 
of his normal activities.  He asserts that the cause of this 
fatigue was VA's error in not properly prescribing him a 
synthetic thyroid medication.  He believed that a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 was 
warranted due to his extreme fatigue.  

The clinical documentation associated with the veteran's 
April 7, 2006, thyroid surgery does not establish that the 
surgical procedure either necessitated at least one month of 
convalescence; resulted in severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  Indeed, the clinical 
record makes no reference to any need for convalescence or 
physical restrictions.  The "January 5, 2006," written 
statement from Dr. Singh notes that "a convalescent period 
for [the veteran] should be whenever he returns to a time 
when he no longer suffers from fatigue."  Initially, the 
Board observes that it is unclear when the document was 
drafted.  However, it appears to have been written at some 
point after November 2006, some seven months following the 
veteran's April 2006 thyroid surgery. 

In reviewing a claim for benefits under the provisions of 38 
C.F.R. § 4.30, the Court has directed that:

Entitlement to a [temporary total 
disability evaluation for convalescence] 
must be "established by report at 
hospital discharge ... or outpatient 
release."  The preposition "at" means 
"on or close to the time of."  WEBSTER'S 
NEW WORLD DICTIONARY 85 (3rd College ed. 
1988).  Therefore, the report must be 
temporally located near a discharge or 
release of the claimant.  Obviously, the 
report must establish at a minimum that 
the claimant underwent surgery that would 
necessitate a convalescence.  
Convalescence is "the stage of recovery 
following an attack of disease, a 
surgical operation, or an injury."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
374 (28th ed. 1994).  The word recovery 
means "the act of regaining or returning 
toward a normal or healthy state."  
WEBSTER'S MEDICAL DESK DICTIONARY 606 
(1986).  ... In sum, entitlement to a 
[temporary total disability rating for 
convalescence] requires that a report, 
rendered near the time of a hospital 
discharge or an outpatient release, 
indicate that a surgical procedure had 
been performed that would require at 
least one month for the veteran to return 
to a healthy state.  It would be proper 
for a later medical opinion, issued close 
to the time of discharge or release, to 
explain how long a period of 
convalescence would have been needed.  If 
a person underwent open heart surgery, a 
subsequent medical opinion could 
certainly establish if one or more months 
of "convalescence" would be needed to 
recover.  Felden v. West, 11 Vet. App. 
427, 430 (1998).  

Dr. Singh's written statement is not "temporally located 
near a discharge or release of" the veteran.  The report 
does not establish that the veteran underwent surgery that 
would necessitate a period of convalescence.  Therefore, the 
Board concludes that a temporary total disability evaluation 
for the veteran's thyroid lobectomy residuals with a history 
of a right thyroid nodule and dysphagia under the provisions 
of 38 C.F.R. § 4.30 based upon convalescence following an 
April 7, 2006, surgical procedure is not warranted.  


ORDER

A 30 percent evaluation for the veteran's thyroid lobectomy 
residuals with a history of a right thyroid nodule and 
dysphagia for the period prior to October 18, 2005, is 
granted subject to the law and regulations governing the 
award of monetary benefits.  

A temporary total rating for the veteran's thyroid lobectomy 
residuals with a history 
of a right thyroid nodule and dysphagia under the provisions 
of 38 C.F.R. § 4.30 based upon convalescence following an 
April 7, 2006, surgical procedure is denied.  


REMAND

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board therefore finds that consideration must be 
given to the propriety of the staged ratings that were 
assigned to his thyroid disability.  Moreover, it must be 
recognized that, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, as in the present case, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).  There is no indication here 
that the veteran has expressed satisfaction with the 
currently assigned ratings.

As discussed above, the procedural history of this appeal 
shows service connection for a right thyroid nodule with 
dysphagia was granted in December 2004, that the veteran 
appealed the initial rating assigned, and that during the 
course of the appeal the rating assigned to his thyroid 
disability was increased to 30 percent for the period from 
October 18, 2005, to April 6, 2006, and to 10 percent for the 
period on and after April 7, 2006.  Evidence (private and VA 
treatment received) has been received with regard to these 
issues.  The RO has not considered that evidence or provided 
the veteran with a supplemental statement of the case.  There 
is no indication that the veteran intends to waive RO 
consideration of the new evidence.  This matter must 
therefore be remanded in accordance with 38 C.F.R. § 19.31 
and 20.1304(c) (2007).  See also 38 C.F.R. § 19.9 (2007).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be asked to 
identify any VA or non-VA health care 
provider that has treated him for thyroid 
disability since April 2006.  If more 
than one non-VA health care provider is 
identified, the veteran should be asked 
to complete a separate VA Form 21-4142 
(Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs) for each health care provider.  
After securing the necessary release 
forms, the records should be obtained and 
associated with the claims file.  Any 
negative development should be properly 
annotated in the record.

2. Following the completion of the 
foregoing, the RO should review the 
record to determine whether any 
additional development is warranted, to 
include conducting a VA examination.

3. Thereafter, the RO should readjudicate 
the issues entitlement to a disability 
evaluation in excess of 30 percent 
thyroid lobectomy residuals with a 
history of a right thyroid nodule and 
dysphagia for the period from October 18, 
2005, to April 6, 2006, and entitlement 
to a disability evaluation in excess of 
10 percent for thyroid lobectomy 
residuals with a history of a right 
thyroid nodule and dysphagia for the 
period prior to April 7, 2006, forward.  
If the issues remain denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
including the applicable legal authority 
(including the VCAA) as well as a summary 
of any evidence received since the 
issuance of the last SSOC in December 
2006.  Allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


